DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In Figure 8, one of the two “136” labels should be replaced with “126”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0029] and [0030] fail to provide any insight on how the tabs makeup and form the second connection assembly or how they makeup part of the arm.  The specification also fails to provide any insight on how the tabs cooperate with each other and surrounding structures to perform their intended functions.  Figure 3 shows an exploded view but does not indicate how these tabs fit together with each other, with the main body, or with the arm.  Paragraph [0029] says tab 176 is adjoined with button 145 but Figure 3 fails to indicate how they are adjoined.  In paragraph [0030], it is unclear how unclear how tabs hold the arm in the storage position.  There is no structural explanation on how these tabs are able to hold the arm.  The tabs make up a part of the arm and would have to cooperate with the main body structure defining the opening to some extent.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regards to claim 1 lines 3 and 8, the specification fails to provide any structural insight that allows for the arm to be configured to hold the head in a way that allows for a second button to allow release on the head from the arm.  There are no details given with regards to the specific structures that make up the head, arm, and second button that allow them to cooperate to perform their claimed functions.  Claim 6 has the same issue with the “at least one head button” limitation.
With regards to claim 1 line 7, the specification fails to provide any structural insight that allows for the first button to perform a releasing of the arm function.  There are no details given with regards to the specific structures that make up the arm and the first button that allow them to cooperate to perform their claimed functions.  Claim 6 has the same issue with the “at least one main body button” limitation.
With regards to claim 2, the specification fails to provide any structural insight that allows for the third button to perform an opening of the head function.  The specification fails to provide any structural insight on how the head is able to open up for cleaning  There are no details given with regards to the specific structures that make up the head and the third button that allow them to cooperate to perform their claimed function.

With regards to claim 6, the specification fails to provide any structural insight that allows for the second connection assembly to make up part of the arm and how the second connection assembly is able to join with the first connection assembly.  There are no details given with regards to the specific structures that make up the arm, the first connection assembly, and the second connection assembly that allow them to cooperate to perform their claimed function.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1, the rotating arm is unclear.  What structure allows for the arm to rotate?  As written, the arm is not rotatably connected to the main body which is the necessary structure allowing for rotation of the arm to take place.
Claim 6 has the same issue.
With regards to claim 1, what structure defines the storage position and the opened position? The arm and head being in the cavity defines the storage position while the arm and head being rotated to out of the cavity defines the opened position.  
With regards to claim 1, as written, the buttons are part of the razor in a way that does not involve the first button being on the main body and the second body being on the arm.  The arm and main body is claimed and the button must be disclosed on their appropriate structure because this is the only way it is supported.  Claim 6 has the same issue in that just because the buttons have “main body” or “head” in the name does not structurally link the buttons to the body or head.  
With regards to claim 2, it is unclear what structure includes the third button.  As written, the third button is not on any of the previous disclosed razor structures which is not supported.
With regards to claim 2, what structure allows for the third button to open of the head?  What structure allows for the head to open up?
With regards to claim 4, what structure incorporates the spring?  The spring has a specific location that allows for the spring to cooperate with other structures in order to perform the biasing function.  
With regards to claim 5, what structure incorporates the tab?  What structure allows for the tab alone to perform a locking function?

With regards to claim 6, what structure allows for the arm to move by rotation?  Later the connection assemblies are disclosed and as written, have nothing to do with the rotation which is not supported.  The joining of the all the assemblies appears to be what defines the rotational connection allowing for rotation.
With regards to claim 6, what structure allows for the second connection assembly to be part of the arm?  What structure allows for the second connection assembly to join the first connection assembly?       
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected, as best understood, under 35 U.S.C. 102(a) as being anticipated by Gordon et al. (2011/0252646).

 With regards to claim 6, Gordon et al. disclose the same invention including a razor capable of traveling and being manipulated by a user (1) having a main body (2) with a front side (21) having a first opening protruding therein (5) and a rear side (20), a first connection assembly joined to the first opening (84, 15), a rotating arm having at least one blade (8, 16), the arm moves by rotation into the first opening (Figs. 2 and 3), the arm comprises a second connection assembly configured to join the first connection assembly (6), a spring member joined to the first connection assembly and the main body (60, 66, 64), at least one main body button that controls rotation of the arm (70), and at least one head button that allows for the at least one blade to be removed from the arm (35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (2011/0252646) in view of Psimadas et al. (8,015,711).
With regards to claim 3, Gordon et al. fail to disclose the main body has an external texture.
Psimadas et al. teach it is known in the art of shaving razor handles to incorporate an external texture (arc shaped ridges in Figs. 1 and 6).  Such a modification is known in the art to enhance gripping.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided Gordon et al. with texture, as taught by Psimadas et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims
It is to be noted that claim 2 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


17 September 2021

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724